Simon, J.,

delivered the opinion of the court.
In this case, a rehearing having been granted, we have again considered, with the utmost attention, the grounds on which the defendant relies to maintain his defence, and we have been unable to discover any reason why the former decision of this court should be disturbed.
We cannot inquire into the question relative to the terms under which the property, mortgaged by special privilege in üv^or of the plaintiff, should be sold; nor can we indicate jtl what manner the sale thereof should be executed, in satis- . . faction or the judgment appealed from ; because, the creditors are not before us, and it would be improper on our Palt 10 §'ve any opinion on (he legal effect and consequences of the acts, in which the plaintiff appears to have consented to abide by the terms to be fixed afterwards by a meeting of the creditors. Whether the plaintiff has waived his right to force the sale of the property for cash or not, is a question in which all the creditors are necessarily interested. It su®ces f°r us> to say that the judgment, which we have affirmed, ordering that it shall be paid by privilege on the proceeds of the sale of the property, under whatever terms, anc* 'n whatever manner the properly be sold, the defendant, not having been released as by him contended, will be personally bound to pay the balance due on the judgment, if any there be, after the amount of said proceeds shall have been ascertained and duly imputed. This is all that could *509be decided upon between the parties to this suit, and the judgment appealed from could not provide any further.
It is, therefore, ordered, that the judgment of this court remain undisturbed.